Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6,11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Fischer (DE 19700935) in view of Kaiser (DE10112427).
As to independent claim 1,  Fischer teaches an electro-mechanical park lock actuator comprising: a shaft (206) arranged for connecting to a transmission park pawl as shown in figures 1 and 5;  
However Fischer doesn’t teaches 5a circuit board comprising: a first non-contact inductive position sensor integrated circuit; a first trace electrically connected to the first non-contact inductive position sensor integrated circuit for determining an angular position of the shaft; and, an electrical connector for connecting the circuit board to an external master 10controller.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fischer by using a circuit board comprising: a first non-contact inductive position sensor integrated circuit; a first trace electrically connected to the first non-contact inductive position sensor integrated circuit for determining an angular position of the shaft; and, an electrical connector for connecting the circuit board to an external master 10controller, as taught by Kaiser, to detect the rotational position of control shaft.
As to claim 2/1, Fischer teaches  further comprising an electric motor (12) drivingly connected to the shaft (206) as shown in figure 1, 2 and 5.  
As to claim 153/2, Fischer teaches further comprising a transmission (3) arranged in a torque path between the electric motor (12) and the shaft (206) as shown in figure 1b, 2 and 5 .  
As to claim 4/3, Fischer teches wherein the transmission comprises a cycloid reduction or a spur gear reduction (4) as shown in figure 1.  
As to claim 5/4, wherein the cycloid reduction is 40:1 and the spur gear reduction is 2:1 as shown in figure 1.  
As to claim 6/2 , Fischer et al. teahces wherein:  25the shaft (206) comprises a first axis; and, the electric motor (12) comprises a second axis, parallel to and offset from the first axis as shown in figure 1.  
As to claim 11/1, Fischer in view of Kaiser teaches the claimed limitation as  discussed above except wherein the circuit board comprises: a second non-contact inductive position sensor integrated circuit; and, a second trace electrically connected to the second non-contact inductive position sensor 25integrated circuit for determining the angular position of the shaft.  
However Kaiser teaches the circuit board (35) comprises: a second non-contact inductive position sensor integrated circuit (34); and, a second trace (411, 412) electrically connected to the second non-contact inductive position sensor (34) 25integrated circuit for determining the angular position of the shaft (12), as shown in figures 8 and 9, for the advantageous benefit of detecting the rotational position of control shaft.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fischer by using the circuit board comprises: a second non-contact inductive position sensor integrated circuit; and, a second trace electrically connected to the second non-contact inductive position sensor 25integrated circuit for determining the angular position of the shaft, as taught by Kaiser, to detect the rotational position of control shaft.
As to claim 16/11, Fischer in view of Kaiser teaches the claimed limitation as  discussed above except wherein the electro-mechanical park lock actuator is capable of 
However Kaiser teaches actuator is capable of an Automotive Safety Integrity Level D rating when the master controller is properly programmed as shown in figures 8 and 9, for the advantageous benefit of detecting the rotational position of control shaft.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fischer by using actuator is capable of an Automotive Safety Integrity Level D rating when the master controller is properly programmed, as taught by Kaiser, to detect the rotational position of control shaft.
Claim(s) 9, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Fischer (DE 19700935) and Kaiser (DE10112427) as applied in claims 1 and 11 above, and further in view of Brown et al. (6,824,390).
As to claim 9/1, Fischer in view of Kaiser teaches the claimed limitation as discussed above except  wherein: the first trace comprises at least one arc; the at least one arc comprises a first center; and,  15the shaft comprises a first axis aligned with the first center.  
However Brown et al. teaches the first trace (24) comprises at least one arc; the at least one arc comprises a first center; and,  15the shaft (body 16B) comprises a first axis aligned with the first center as shown in figure 1, for the advantageous benefit of providing conductive continuity of the respective traces on the board with respective terminals of the replacement component.

As to claim 12/11, Fischer in view of Kaiser teaches the claimed limitation as discussed above except wherein: the first trace comprises a first arc with a first center; and, the second trace comprises second arc with a second center, aligned with the first center.  
Brown et al. teaches the first trace (24) comprises a first arc with a first center; and, the second trace (26) comprises second arc with a second center, aligned with the first center as shown in figure 1, for the advantageous benefit of providing conductive continuity of the respective traces on the board with respective terminals of the replacement component.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fischer in view of Kaiser by using the first trace comprises a first arc with a first center; and, the second trace comprises second arc with a second center, aligned with the first center, as taught by Brown et al., to provide conductive continuity of the respective traces on the board with respective terminals of the replacement component.
As to claim 13/12, Fischer and Kaiser in view of Brown et al. teaches the claimed limitation as discussed above except wherein the first arc and the second arc are arranged around the first center and 180 degrees apart.  
However Brown et al. teaches wherein the first arc (24) and the second arc (26) are arranged around the first center and 180 degrees apart as shown in figure 1, for the advantageous benefit of providing conductive continuity of the respective traces on the board with respective terminals of the replacement component.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fischer in view of Kaiser by using the first arc and the second arc are arranged around the first center and 180 degrees apart, as taught by Brown et al., to provide conductive continuity of the respective traces on the board with respective terminals of the replacement component.
As to claim 14/11, Fischer in view of Kaiser teaches the claimed limitation as discussed above except wherein the circuit board 5comprises: a plurality of first traces and a plurality of first arcs; and, a plurality of second traces and a plurality of second arcs.
Brown et al. teaches the circuit board 5comprises: a plurality of first traces (24, 30) and a plurality of first arcs; and, a plurality of second traces (26, 32) and a plurality of second arcs as shown in figure 2, for the advantageous benefit of providing conductive continuity of the respective traces on the board with respective terminals of the replacement component.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fischer in view of .


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Fischer (DE 19700935) and Kaiser (DE10112427) as applied in claim 1 above, and further in view of Granger (9,789,562)
As to claim 10/1, Fischer in view of Kaiser teaches the claimed limitation as discussed above except wherein the first non-contact inductive sensor integrated circuit is a 12 bit sensor capable of determining an angular position of the shaft with a resolution of 0.015 degrees.  
However Granger teaches first non-contact inductive sensor integrated circuit is a 12 bit sensor capable of determining an angular position of the shaft with a resolution of 0.015 degrees (column 3, lines 50-64), for the advantageous benefit of monitoring an angle value of the shaft .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fischer and Kaiser by using the first non-contact inductive sensor integrated circuit is a 12 bit sensor capable of determining an angular position of the shaft with a resolution of 0.015 degrees, as taught by Granger , to detect the rotational position of control shaft.
(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Fischer (DE 19700935) and Kaiser (DE10112427) as applied in claim 1 above, and further in view of Bednareck (DE102010028990).
As to claim 2517/1, Fischer in view of Kaiser teaches the claimed limitation as discussed above except wherein the electrical connector includes exactly six pins.  
However Bednareck teaches the electrical connector includes exactly six pins as shown in figure 1, for the advantageous benefit of preventing excessive insertion forces can occur.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fischer and Kaiser by using the electrical connector includes exactly six pins, as taught by Bednareck, to prevent excessive insertion forces can occur.
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Fischer (DE 19700935) and Kaiser (DE10112427) as applied in claim 1 above, and further in view of Kassner (DE102004015037).
As to claim 18/1, Fischer in view of Kaiser teaches the claimed limitation as discussed above except wherein the shaft includes an end with a target.  
However Kassner teaches wherein the shaft includes an end with a target (26) as shown n figure 1, for the advantageous benefit of improving the accuracy of the angular position.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fischer and Kaiser by 
As to claim 19/18, Fischer and Kaiser in view of Kassner teaches the claimed limitation as discussed above except wherein a portion of the end is machined so that the target protrudes from the portion.  
Kassner teaches a portion (18) of the end is machined so that the target (26) protrudes from the portion (18) as shown in figure 1, for the advantageous benefit of improving the accuracy of the angular position.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fischer and Kaiser in view of Kassner by using a portion of the end is machined so that the target protrudes from the portion, as taught by Kassner , to improve the accuracy of the angular position.
As to claim 20/18, Fischer and Kaiser in view of Kassner teaches the claimed limitation as discussed above except wherein the target comprises a pair 5of sectors arranged 180 degrees apart.
Kassner teaches wherein the target (26) comprises a pair 5of sectors (28) arranged 180 degrees apart as shown in figure 1, for the advantageous benefit of improving the accuracy of the angular position.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fischer and Kaiser in view of Kassner by using wherein the target comprises a pair 5of sectors arranged 180 degrees apart, as taught by Kassner , to improve the accuracy of the angular position.
Allowable Subject Matter
Claims 7-8, 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.